January 12, 1943. The petition for a re-argument *Page 69 
is refused. The judgment of this Court was not based on theextracts from the record which appeared in the appellant's paper book, but on the original record itself on file in the Prothonotary's office. None of the exhibits, receipts, etc. produced at the taking of the depositions, except the original judgment note, were attached to the depositions in the record, nor were copies of them so attached; nor did the record contain the depositions "contra petition and rule to open judgment", a copy of which accompanied the petition for re-argument. We are not concerned now with what the plaintiff in the judgment may be able to prove on the trial in the court of common pleas, held pursuant to the opening of the judgment, but only with what was proved on the proceedings to open the judgment and contained in the record before us. From the above statement, it is evident that a trial conducted in court by an experienced judge will be more conducive to the attainment of a just result than a re-argument based on additional depositions.